IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-20346
                         USDC No. H-92-CV-859
                          __________________


MICHAEL ANTHONY EVANS,

                                       Plaintiff-Appellant,

versus

JAMES A. COLLINS, Director
Texas Department of Criminal
Justice, Institutional Division;
D. STEVENS,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        - - - - - - - - - -
                           July 30, 1996
Before DAVIS, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Anthony Evans, TDCJ # 497500, moves for leave to

appeal in forma pauperis (IFP), arguing that the district court

improperly granted the defendant's motion for summary judgment

and dismissed his Eighth Amendment claim based on calculated

harassment.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-20346
                                 -2-

     Evans, however, has identified no reversible error in the

dismissal.   See Evans v. Collins, No. H-92-CV-859 (S.D. Tex. Mar.

29, 1996).   His appeal fails to present a nonfrivolous issue; the

motion for IFP is DENIED.   See Jackson v. Dallas Police Dep't,

811 F.2d 260, 261 (5th Cir. 1986).   The appeal is DISMISSED.   5th

Cir. R. 42.2.